225 S.W.3d 157 (2005)
Dave ROSEMOND and Jorge Rodriguez, Appellants,
v.
EL PASO HEALTHCARE SYSTEM, LTD., d/b/a Las Palmas Medical Center, Appellee.
No. 08-05-00221-CV.
Court of Appeals of Texas, El Paso.
September 22, 2005.
Carmen E. Rodriguez, for appellants.
Joseph L. Hood, Jr., Scott & Hulse, PC, El Paso for appellee.
*158 Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Pending before the Court is a joint motion to vacate the trial court's judgment and dismiss the appeal pursuant to TEX.R.APP.P. 42.1. The parties represent to the Court that the controversy made the basis of this cause has been settled by agreement between the parties after mediation ordered by this Court. The parties request that the trial court's judgment be vacated and this appeal be dismissed. The parties request the appeal of this cause be dismissed with costs taxed against the party incurring them. See TEX.R.APP.P. 42.1(d). The Court has considered this cause upon the parties' joint motion and has concluded that the motion should be granted. Therefore, we vacate the trial court's judgment and dismiss the appeal. Costs will be taxed against the party incurring same.